Citation Nr: 1517797	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  10-47 197A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to an initial higher (compensable) rating for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel




INTRODUCTION

The Veteran served on active duty from October 1969 to April 1972.  He received various decorations evidencing combat including the Purple Heart Medal.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire, that granted service connection and a noncompensable rating for bilateral hearing loss, effective November 26, 2008.  By this decision, the RO also denied service connection for PTSD.  

In April 2013, the Board remanded the issues of entitlement to service connection for a psychiatric disorder, to include PTSD (listed as an acquired psychiatric disorder, including depression and PTSD), and the issue of entitlement to an initial higher (compensable) rating for bilateral hearing loss, for further development.  

In September 2014, the Board requested a Veterans Health Administration (VHA) opinion, as to the issue of entitlement to service connection for a psychiatric disorder, to include PTSD, and the VHA opinion was obtained in November 2014.  In December 2014, the Veteran's representative submitted additional argument.  

The issues have been recharacterized to comport with the evidence of record.  

The issue of entitlement to service connection for a psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service-connected bilateral hearing loss is manifested by no more than auditory acuity Level I in the right ear and auditory acuity Level I in the left ear.  


CONCLUSION OF LAW

The criteria for an initial higher (compensable) rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

A standard December 2008 letter satisfied the duty to notify provisions for the underlying service connection claim.  In any case, the appeal arises from a disagreement with the initially assigned disability rating after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  Post-service VA treatment records have also been obtained.  

The Veteran was provided with VA examinations in March 2009 and May 2013.  The examinations are sufficient evidence for deciding the hearing loss claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.  

II. Analysis

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (2014); 38 C.F.R. Part 4 (2014).  

When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2014).  

The Board will consider entitlement to staged ratings to compensate for times during the rating period when the disability may have been more severe than at other times during the course of the rating period on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2009).  

A rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results. Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Evaluations of bilateral defective hearing range from noncompensable to 100 percent.  The basic method of rating hearing loss involves audiological test results of organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz. To evaluate the degree of disability from service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric Level I for essentially normal acuity, through numeric Level XI for profound deafness.  38 C.F.R. § 4.85.  

The rating criteria include an alternate method of rating exceptional patterns of hearing as defined in 38 C.F.R. § 4.86, but the Veteran's test results do not meet the numerical criteria for such a rating.  In this regard, his pure tone thresholds at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) are not 55 decibels or more, nor are the average pure tone thresholds 30 decibels or less at 1000 Hertz , and 70 decibels or more at 2000 Hertz , in either ear.  Thus, application of 38 C.F.R. § 4.86 is not warranted, and his bilateral hearing loss is to be rated by the usual method.  

A March 2009 VA audiological examination report revealed pure tone thresholds, in decibels, as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
5
25
40
70
LEFT
N/A
5
25
45
60

The average pure tone threshold in the Veteran's right ear was 35 decibels and the speech recognition ability, using the Maryland CNC Test, was 96 percent.  The average pure tone threshold in the Veteran's left ear was 34 decibels and the speech recognition ability, using the Maryland CNC Test, was 98 percent.  The diagnosis was bilateral, symmetrical, high frequency sensorineural hearing loss ranging in degree from mild to severe in the right ear, and from moderate to moderately severe in the left ear.  The examiner stated that the Veteran's hearing loss had significant effects on his occupation, and described the impact of his hearing loss as involving hearing difficulty.  

A January May 2013 VA audiological examination report revealed pure tone thresholds, in decibels, as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
15
30
45
65
LEFT
N/A
15
20
50
65

The average pure tone threshold in the Veteran's right ear was 39 decibels and the speech recognition ability, using the Maryland CNC Test, was 96 percent.  The average pure tone threshold in the Veteran's left ear was 38 decibels and the speech recognition ability, using the Maryland CNC Test, was 98 percent.  The diagnoses were sensorineural hearing loss (in the frequency range of 500 to 4000 Hertz) in the Veteran's right ear and sensorineural hearing loss (in the frequency range of 500 to 4000 Hertz) in his left ear.  The examiner indicated that the Veteran's hearing loss impacted his conditions of daily life, including his ability to work.  The examiner stated that the Veteran reported that he constantly could not hear people out of his right ear.  It was noted that the Veteran also maintained that people who talked to him would often have to repeat themselves at both home and at work.  

The Board notes that the March 2009 VA audiological examination report rendered decibel averages and speech discrimination scores that correlate to auditory acuity Level I in the right ear and auditory acuity Level I in the left ear under Table VI of 38 C.F.R. § 4.85.  Using Table VII of 38 C.F.R. § 4.85, those findings would warrant no more than a zero percent (noncompensable) rating under Diagnostic Code 6100.  

Additionally, the Board observes that the May 2013 VA audiological examination report also rendered decibel averages and speech discrimination scores that correlate to auditory acuity Level I in the right ear and auditory acuity Level I in the left ear under Table VI of 38 C.F.R. § 4.85.  Using Table VII of 38 C.F.R. § 4.85, those findings would also warrant no more than a zero percent (noncompensable) rating under Diagnostic Code 6100.  

Based on the evidence during the period of the appeal, the Veteran's hearing tests do not support findings that would warrant more than the assigned zero percent (noncompensable) rating.  The Board is sympathetic to the Veteran's contentions regarding the severity of his service-connected bilateral hearing loss.  However, applying the rating criteria to the audiological test results does not warrant a higher (compensable) rating.  The use of hearing aids does not affect the Veteran's rating, as hearing tests are conducted without hearing aids.  38 C.F.R. § 4.85(a).  

In sum, the preponderance of the evidence is against the claim for entitlement to an initial higher (compensable) rating for bilateral hearing loss; there is no doubt to be resolved; and a higher rating is not warranted.  38 U.S.CA. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 49.  

The above determinations are based upon consideration of applicable rating provisions.  The March 2009 and May 2013 VA audiological examination reports describe the effects of the Veteran's hearing impairment on his occupation and/or daily life.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  It was noted by the examiner at March 2009 VA audiological examination that the Veteran had hearing difficulty with his occupation.  Additionally, the examiner at the May 2013 VA audiological examination indicated that Veteran reported that he constantly could not hear people out of his right ear and that people who talked to him would often have to repeat themselves at home and at work.  The effects do not show an unusual disability picture, as they are predicated on the symptoms of hearing loss which are expressly considered by the schedular rating criteria, such that referral to the appropriate officials for consideration of extra-schedular ratings is not warranted.  See 38 C.F.R. § 3.321(b)(1) (2014).  The symptoms of his disability have been accurately reflected by the schedular criteria.  As the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation for the service-connected bilateral hearing loss disability is adequate, and referral is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).

The Veteran has not raised the claim for a total rating for compensation based on individual unemployability due to service-connected disability (TDIU), and the claim is not reasonably raised by the record as there is no indication that the Veteran cannot obtain and maintain substantially gainful employment because of his service-connected hearing loss disability.  Thus, a TDIU claim is not part of the rating claim on appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

An initial higher (compensable) rating for bilateral hearing loss is denied.  


REMAND

The Board observes that a VHA opinion was provided by a psychiatrist in November 2014.  The VHA specialist noted that the Veteran's medical records were provided and were reviewed from 2008 to 2013.  It was noted that every document in the claims file was examined.  The VHA specialist discussed the Veteran's medical history in some detail.  

The VHA specialist reported that based on the reports, the Veteran met the criteria for a sexual disorder, not otherwise specified, and for a partner relational problem.  The VHA specialist indicated that the Veteran had erectile dysfunction that could be caused by multiple factors to include alcohol abuse, diabetes, and depression.  It was noted that the Veteran met the criteria for a partner relationship problem as the communication between himself and his wife was characterized as negative and disrupted in some domains such as intimacy.  The VHA specialist stated that the Veteran did meet the criteria for a sexual disorder, not otherwise specified, as he had marked feelings of inadequacy concerning his sexual performance and he had persistent distress about his sexual orientation.  The VHA specialist maintained that the Veteran also met the criteria for alcohol abuse because he had a past history of driving while intoxicated and that he reported drinking while driving home.  The VHA specialist indicated that the Veteran's alcohol abuse predated his service in the military.  

The VHA specialist reported that the Veteran did not meet the full criteria for PTSD, although he had symptoms of PTSD and met criteria A consistently in all assessments.  The VHA specialist stated that the Veteran consistently failed to meet criteria F in DSM-IV regarding a disturbance that caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  It was noted that the Veteran had reported that he had been successful in his employment and that there was no evidence of disabling social or emotional withdrawal.  The VHA specialist indicated that while it was possible that the Veteran had consistently understated his symptoms, his occupational and social functioning was normal based on all available data.  The VHA specialist maintained that the Veteran's symptoms of PTSD were almost certainly attributable to his military experiences.  It was noted that the Veteran did have elevated scales and that he did have symptoms of PTSD that were getting worse over time.  The VHA specialist indicated that some veterans did have an emergence of symptoms in retirement when they reviewed life events, but that there was no evidence for occupational or social impairment provided by the notes from July 2012 and October 2012.  

The VHA specialist reported that the Veteran's depressive symptoms might result from a variety of psychosocial stressors described in his clinical history.  The VHA specialist stated that the Veteran's alcohol abuse predated miliary service and that it could result from multiple causes.  It was noted that there was no evidence that the Veteran's partner relationship problem resulted from his military service.  The VHA specialist indicated that the Veteran's sexual disorder, not otherwise specified, could have multiple potential origins and that such condition was unlikely to have resulted from his military service.  

The VHA specialist related that the Veteran had combat exposure to a stressful situation that would be sufficient to produce symptoms of PTSD, but that he did not have symptoms of sufficient frequency or intensity to meet the full criteria using either DSM-IV or DSM-V.  The VHA specialist indicated that there was inadequate evidence to support a diagnosis of depression with sufficient severity to cause disability.  It was noted that the Veteran's symptom severity could change over time and that his clinical condition could be re-evaluated.  The VHA specialist stated that there was evidence to support the diagnoses of alcohol abuse, a sexual disorder, not otherwise specified, and a partner relational problem, but that there was no evidence linking those diagnoses to his military service.  

The Board notes that in its September 2014 VHA request, the Board indicated that if the criteria for a valid diagnosis of PTSD in accordance with DSM-IV criteria have not been met at any time since 2008, the VHA specialist must explain why the diagnoses of PTSD made between July 2012 and October 2012 were not valid diagnoses.  The Board observes that there are multiple diagnoses of PTSD of record.  For example, an August 2012 VA treatment report noted that the Veteran reported trauma exposure from hitting two landmines.  The examiner reported that the Veteran stated that he was not badly wounded, but those episodes scared the hell out of him.  The diagnoses were PTSD; a depressive disorder; and alcohol dependence, and were approved by a VA psychiatrist and VA physicians.  

An October 2012 VA treatment report noted that the Veteran reported that he was hit twice by landmines and that he suffered scratches and was banged up, but that he was "okay."  The Veteran also stated that someone in his unit overdosed on heroin, and that there was a shooting of an M-16 into the floor of his bunker.  The Veteran maintained that he was intensely frightened by those experiences.  The diagnoses were PTSD and alcohol dependence.  A VA psychologist approved the diagnoses.  

The Board observes that although the VHA specialist indicated that the Veteran did not meet the full criteria for PTSD pursuant to either DSM-IV or DSM-V, he did not specifically explain why the diagnoses made of PTSD between July 2012 and October 2012, or for that matter any of the other diagnoses of PTSD, were not valid diagnoses.  

Additionally, the VHA specialist stated that the Veteran's depressive symptoms might result from a variety of psychological stressors described in his clinical history.  The VHA specialist also indicated, however, that there was inadequate evidence to support a diagnosis of depression "with sufficient severity to cause disability."  The Board notes that those statements appear to be somewhat contradictory.  The VHA specialist also did not specifically address whether the Veteran's current depression was related to his period of service.  Further, the Board notes that the "current disability" requirement for service connection is satisfied if a claimant has a disability at any time during the pendency of a claim, even if the disability resolves prior the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The Board observes that there are numerous diagnoses of depression or of a depressive disorder of record during the pendency of the Veteran's claim.  

The Board finds that a wholly adequate opinion has not been obtained as to Veteran's claim for service connection for a psychiatric disorder, to include PTSD.  The Board finds that a medical opinion must be obtained on remand pursuant to VA's duty to assist.  38 C.F.R. § 3.159(c)(4); see also Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Prior to obtaining an opinion, VA must obtain any outstanding records of pertinent treatment.

Accordingly, the case is REMANDED for the following actions:  

1.  Ask the Veteran to identify all medical providers who have treated him for psychiatric problems, to include PTSD, since April 2013.  Obtain copies of any relevant medical records which are not already in the claim folder.  Document any unsuccessful efforts to obtain records.

2.  Make arrangements for the entire claims file, to include all electronic records, to be forwarded to an appropriate medical professional for an opinion on the issue of entitlement to service connection for a psychiatric disorder, to include PTSD.  The examiner must clearly identify each psychiatric disability, to include PTSD, depression, a partner relational problem, and a sexual disorder, etc. that the Veteran currently has or has had at some point during the course of the appeal (even if currently resolved)  A diagnosis of PTSD must be specifically ruled in or excluded.  
Thereafter, the examiner must opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed psychiatric disorder, to include depression, a partner relational problem, and a sexual disorder, etc, is etiologically related to the Veteran's period of service.  

If PTSD is diagnosed, the examiner must specify the stressor(s) upon which the diagnosis was based, to include whether the stressor is related to a fear of hostile military or terrorist activity.  

If the examiner finds that the criteria for a valid diagnosis of PTSD are not met, the examiner must explain why the diagnoses of PTSD of record, to include the diagnoses in August 2012 and October 2012, which discuss the Veteran's stressors, are not valid diagnoses of PTSD (the examiner should note that entitlement to service connection for PTSD can be established IF the Veteran met the criteria for PTSD AT ANY TIME during the course of the appeal, even if he does not currently meet the criteria for PTSD).

The examiner must also specifically acknowledge and discuss any reports by the Veteran that he suffered from psychiatric problems during service and since service.  

The examination report must include a complete rationale for all opinions expressed.  

3.  Finally, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


